5. Mobilisation of the European Globalisation Adjustment Fund: Denmark/Danfoss Group (
Mr President, today's vote presents no particular problems and it respects the consolidated procedure. The most recent statistical framework shows a steady increase in requests received from Member States in favour of a fund that operates with a different degree of flexibility.
The European Commission has already given a sign of its confidence in the Fund by allocating new resources under the European Globalisation Adjustment Fund (EGF) budget line. This is a sign of pragmatism, which was also reconfirmed by the Committee on Budgets this week. Therefore, Europe's commitment to its citizens has been reconfirmed by Parliament's determination to find room in the 2011 budget, despite its greatly reduced margins, to give substance to this fund.